Citation Nr: 0530097	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  94-35 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to restoration of service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
Schamberg's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1966 to June 
1969.

This appeal is from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Jacksonville, 
Mississippi, Regional Office (RO).  The veteran's claims file 
is now under the original jurisdiction of the North Little 
Rock RO.

The May 1992 rating decision severed service connection for 
PTSD.  In September 1996, the Board of Veterans' Appeals 
(Board) upheld the severance.  In February 1998, the United 
States Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims) (CAVC) granted a joint motion of 
the parties to vacate the Board's decision and to remand it 
for further action.  The Board remanded the decision in 
October 1998 and in January 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA severed service connection for PTSD based upon the 
September 1991 report of a board of three psychiatrists that 
changed the veteran's diagnosis from PTSD to malingering and 
personality disorder.  The psychiatric board conducted 
independent research into the circumstances for the award of 
the Combat Action Ribbon (CAR) generally, and into other 
aspects of the veteran's reports of events to which he 
attributed the psychic trauma that precipitated PTSD.  The 
psychiatric board concluded that the CAR was evidence of the 
veteran's presence in a war zone only, not of his 
participation in combat.  The psychiatric board also 
demonstrated that one of the veteran's alleged stressors 
could not have occurred and that others were inconsistent 
with his rank, training, and duty assignments.  The 
psychiatric board concluded that all of the veteran's 
allegations of his experiences in combat were false and that 
he had not participated in combat.  The psychiatric board 
concluded that in the absence of corroboration of his 
participation in combat, the diagnosis of PTSD must be 
changed to malingering and personality disorder.

The veteran disputes every element of the September 1991 
findings and of the subsequent severance of service 
connection.  Specifically, in a March 1999 letter from his 
then-attorney, he asserted that the citation accompanying his 
award of the CAR would corroborate his actual participation 
in combat.

The claims file shows that VA has requested and obtained some 
of the veteran's Marine personnel records, but there is no 
copy of the CAR citation or any record of a request for it.  
The personnel records obtained show the Secretary of the Navy 
approved the award of the CAR on April 25, 1969.

In light of the centrality to this case of corroboration of 
the veteran's engagement in combat, the centrality of 
assessment of his veracity, and the multiple legal questions 
arising in this case, it is crucial that VA take and document 
every possible effort to obtain a personnel record that the 
veteran asserts will corroborate his alleged actions in 
Vietnam.

This case raises multiple legal questions of the government's 
burden of proof to sever service connection.  See 38 C.F.R. 
§ 3.105(d) (2005).  It raises questions about the application 
of certain presumptions in establishing service connection 
for PTSD initially, and whether presumptions initially 
rebuttable by clear and convincing evidence in the context of 
establishing service connection, see 38 U.S.C.A. § 1154(b) 
(West 2002), are rebuttable only by clear and unmistakable 
evidence for the purpose of severing service connection.

The Court has held that the evidence for consideration in 
questions of severance of service connection under 38 C.F.R. 
§ 3.105(d) includes evidence post-dating the evidence of 
record at the time of the award of service connection that 
has come under question.  Daniel v. Gober, 10 Vet. App. 474, 
480 (1997).  The Joint Motion for Remand, which the Court 
granted in the instant case, addressed the addition of the 
CAR as presumptive evidence of combat to VA's adjudication 
manual, M21-1, prior to severance of service connection for 
PTSD.

Taking together the factual grounds of the severance of PTSD 
in this case and the legal questions involved in evaluating 
the facts, it is crucial that VA make every effort to obtain 
the citation the veteran asserts will provide narrative of 
the actions for which he received the CAR.  Actions taken to 
obtain the citation must be documented and persist until the 
citation is obtained or there is a documented basis to 
conclude that further efforts to obtain it would be futile.  
38 C.F.R. § 3.159(c)(1) (2005).

The most recent VA examination to evaluate the veteran's 
Schamberg's disease was inadequate.  The instruction of the 
Board of Veterans' Appeals to the RO to perform an action on 
appeal creates a right in the claimant to the performance of 
that action. Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court granted a joint motion for remand, incorporating 
the terms of the motion.  The motion sought examination of 
the veteran's skin disease when active, citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994) (duty to assist included 
examination during active phase of disease with seasonally 
active phase).  The Board remanded the case in October 1998 
for examination of the veteran's skin when the disease was 
active, "if possible."  VA examined the veteran in January 
1999.  The veteran told the examiner his condition was active 
in the summer.  The examiner suggested another examination 
when the condition was active.  The veteran's then-attorney 
requested the RO to examine the veteran when his condition 
was active.  VA has not explained why it was impossible to 
examine the veteran in the summer.  It is now almost seven 
years later, and the orders of the Court and of this Board 
remain unexecuted.

Finally, regarding the veteran's Schamberg's disease, he has 
been advised to report to a VA outpatient clinic when the 
condition is active.  This will provide documentation in the 
event it is not possible to perform a compensation 
examination during an active phase of the disease.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The information that 
the veteran controls completely in this case is when his 
disease is active.  Scheduling an examination for the season 
during which the veteran asserts the disease is usually 
active is as far a VA can go to assist him with this claim.  
It is done because it was his request and the order of the 
Court, but compensation examinations are scheduled in 
advance, and there can be no guaranty that his disease will 
be active on examination day, despite VA's best effort to 
improve the odds by scheduling the examination during season 
the veteran reports is the active season for the disease.  If 
he wants VA to document the severity of his condition when it 
is active, he must appear at a clinic when the disease is 
active.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the citation associated with 
the award of the Combat Action Ribbon 
shown on the veteran's Combat History-
Expeditions-Awards Record as approved 
April 25, 1969, by Secretary of the Navy 
1650.  Inquire of all known usual 
repositories of such records, and 
document all actions taken and responses.

2.  Schedule the veteran for a VA skin 
examination during the summer, consistent 
with is report to the January 1999 VA 
examiner that his condition worsened in 
the summer, to determine the severity of 
Schamberg's disease.  Provide the 
examiner with the claims file.

*	The examiner shall report the 
appearance of the area affected by 
Schamberg's disease, including the 
area (anatomical location, size in 
percentage of whole skin, and size 
in percentage of exposed skin) 
affected by exfoliation, exudation 
or itching, and the severity of 
exfoliation, exudation or itching; 
whether exudation or itching is 
constant; whether there are 
extensive lesions, or marked 
disfigurement; whether there is 
ulceration or extensive exfoliation 
or crusting; whether are nervous or 
systemic manifestations; whether the 
condition is exceptionally 
repugnant; whether topical therapy 
has been required during the last 12 
months; whether systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs have been 
required during the past year, and 
if so, the duration and number of 
episodes of such treatment.

*	If the appearance is disfiguring or 
exceptionally repugnant in the 
examiner's opinion, submit 
unretouched color photographs.

*	Ensure that all VA outpatient 
treatment records related to the 
veteran's skin disorder are 
associated with the claims folder.  

3.  Readjudicate the issues of 
restoration of service connection for 
PTSD and of evaluation in excess of 10 
percent for Schamberg's disease.  If 
either claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

 
 
 
 

